NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                           2020 VT 48

                                          No. 2019-150

In re A.A., Juvenile                                            Supreme Court

                                                                On Appeal from
                                                                Superior Court, Chittenden Unit,
                                                                Family Division

                                                                April Term, 2020

Thomas J. Devine, J.


Sarah F. George, Chittenden County State’s Attorney, and Lucas M. Collins, Deputy State’s
 Attorney, Burlington, for Plaintiff-Appellee.

Matthew Valerio, Defender General, and Dawn Seibert, Appellate Defender, Montpelier, for
 Defendant-Appellant.


PRESENT: Reiber, C.J., Robinson, Eaton, Carroll and Cohen, JJ.


       ¶ 1.    REIBER, C.J.       We consider in this appeal whether the statutory timeline for

adjudicating the merits of a delinquency petition concerning a juvenile being held in a secure

treatment facility applies to a delinquency petition in which there is no secured-facility placement

order because the subject juvenile had already been placed at a secure facility pursuant to a prior,

separate delinquency petition. Because we conclude that the statutory timeline set forth in 33

V.S.A. § 5291(b) does not apply in such situations, we reject juvenile’s call for dismissal of the

petition on appeal and vacation of the secure-facility placement order that had been issued under

a different petition.   Accordingly, we affirm the family division’s order adjudicating A.A.

delinquent for having committed assault and robbery.
       ¶ 2.    This appeal follows a complicated procedural history involving multiple cases.

A.A., who was born in February 2003, was first adjudicated delinquent and placed at Woodside, a

secure treatment facility for juveniles, in September 2016. He was placed back in his home in the

continued custody of the Department for Children and Families (DCF) in December 2017.

       ¶ 3.    On June 5, 2018, A.A. was charged in the criminal division, under Docket No.

1731-6-18 Cncr, with one count of assault and robbery, injury resulting, in violation of 13 V.S.A.

§ 608(c), and one count of providing false information to a police officer, in violation of 13 V.S.A.

§ 1754(a). On June 28, 2018, a delinquency petition alleging larceny was filed against A.A. in the

family division under Docket No. 275-6-18 Cnjv. While these cases proceeded, A.A. was

administratively held at Woodside in connection with the earlier, unrelated delinquency case.

       ¶ 4.    In September 2018, on the State’s motion, the assault-and-robbery case was sent to

the family division, under Docket No. 394-9-18 Cnjv,* for the court to consider whether youthful-

offender treatment was appropriate. In October 2018, DCF informed the State that A.A. had

completed his term of probation in the prior delinquency case and thus could no longer be detained

at Woodside. The State then filed a petition for emergency placement at Woodside pursuant to

both pending juvenile dockets. On November 1, 2018, following a hearing, the family division

granted the motion, noting that A.A. had withdrawn his challenge to the Woodside placement. A

merits hearing was scheduled for November 16, 2018, on both juvenile dockets, but the State

moved to continue the merits hearing in the assault-and-robbery case because the family division

had not yet determined whether youthful-offender treatment was appropriate in that case, and, until

then, A.A. remained subject to conditions of release and supervision in the criminal docket. A.A.’s

attorney in the assault-and-robbery case assented to the State’s motion, and, on November 9, 2018,



       *
          As explained in detail below, the assault-and-robbery case was eventually transferred to
the family division as a delinquency petition under Docket No. 579-12-18 Cnjv, which is the case
on appeal here.
                                                 2
the court vacated its Woodside placement order as to Docket No. 394-9-18 Cnjv, concerning the

alleged assault and robbery. A.A. remained at Woodside, however, pursuant to the family

division’s order with respect to the larceny petition in Docket No. 275-6-18 Cnjv.

       ¶ 5.    At that time, A.A. and the State reached an agreement under which A.A. admitted

to the larceny allegation in exchange for the State dropping its request for youthful-offender

treatment of the assault-and-robbery case and instead transferring the case to the family division

as a delinquency petition. On November 16, 2018, A.A. admitted to the larceny allegation in

Docket No. 275-6-18 Cnjv, and the family division continued placement at Woodside pending

disposition. In December 2018, pursuant to the parties’ stipulated motion, the assault-and-robbery

case was transferred to the family division as a delinquency petition under Docket No. 579-12-18

Cnjv, the case now on appeal.

       ¶ 6.    On January 3, 2019, the family division held a preliminary hearing in Docket No.

579-12-18 Cnjv concerning the assault-and-robbery petition. The court did not issue a secure

placement order in that docket, and the State did not request one, presumably because A.A. had

already been placed at Woodside in connection with his adjudication as a delinquent based on the

larceny allegation in Docket No. 275-6-18 Cnjv.

       ¶ 7.    A merits hearing in Docket No. 579-12-18 Cnjv was held over two days, on

February 14 and March 28 of 2019, after which the family division adjudicated A.A. delinquent

with respect to the petition alleging assault and robbery. The larceny disposition hearing in Docket

No. 275-6-18 Cnjv began on February 22, 2019, and concluded on April 11, 2019, along with the

disposition in the assault-and-robbery petition, Docket No. 579-12-18 Cnjv.

       ¶ 8.    Following disposition, A.A. filed a notice of appeal with respect to Docket No. 579-

12-18 Cnjv, in which he challenged the family division’s March 28, 2019 merits order adjudicating

him delinquent for having committed assault and robbery. He argues on jurisdictional grounds

that the assault-and-robbery delinquency petition must be dismissed, and his Woodside placement

                                                 3
vacated, because the family division failed to adjudicate the merits of that delinquency petition,

pursuant to 33 V.S.A. § 5291(b), within forty-five days of the preliminary hearing. The State

agrees that, if § 5291(b) applied to the assault-and-robbery delinquency petition, that subsection

was not satisfied, and the appropriate remedy would be dismissal of the delinquency petition. The

State contends, however, that § 5291(b) did not apply to that petition because the family division

did not order placement in a secure facility in connection with the case being appealed—579-12-

18 Cnjv, concerning the assault and robbery.

         ¶ 9.    A.A. responds that the timeline in § 5291(b) applies to any delinquency petition

concerning a juvenile who is placed in a secure facility, regardless of whether there is an order for

secure-facility placement in that particular docket. In the State’s view, the statute applies only to

petitions in matters in which there is an order for placement at a secure facility. We agree with the

State.

         ¶ 10.   The legal issue before us is one of statutory construction; hence, our review is

nondeferential. See Vt. Human Rights Comm’n v. State, Agency of Transp., 2012 VT 88, ¶ 7, 192

Vt. 552, 60 A.3d 702 (“As with all questions of law, we apply a nondeferential and plenary

standard of review to issues of statutory interpretation.”). “In construing a statute, our paramount

goal is to effectuate the Legislature’s intent as evidenced by the plain, ordinary meaning of the

language used.” Murdoch v. Town of Shelburne, 2007 VT 93, ¶ 5, 182 Vt. 587, 939 A.2d 458

(mem.) (quotation omitted). If the statutory meaning leaves doubt as to legislative intent, “we look

beyond the language of a particular section standing alone to the whole statute, the subject matter,

its effects and consequences, and the reason and spirit of the law.” State v. Love, 2017 VT 75,

¶ 9, 205 Vt. 418, 174 A.3d 761 (quotation omitted).

         ¶ 11.   We first examine the statute at issue.      Before disposition in a delinquency

proceeding, the family division may place a juvenile in a secure treatment facility only if DCF

recommends the placement as necessary and the court finds both that “no other suitable placement

                                                 4
is available” and the juvenile “presents a risk of injury to himself or herself, to others, or to

property.” 33 V.S.A. § 5291(a). Unless good cause is shown, if a juvenile is placed in a secure

facility pursuant to that subsection “and remains in a secure facility for 45 days following the

preliminary hearing, the merits hearing shall be held and merits adjudicated within 45 days of the

date of the preliminary hearing or the court shall dismiss the petition with prejudice.” Id.

§ 5291(b).

       ¶ 12.   As the State acknowledges, the timeline set forth in § 5291(b) is mandatory rather

than directory because it “ ‘contains both an express requirement that an action be undertaken

within a particular amount of time and a specified consequence for failure to comply with the time

limit.’ ” Vt. Human Rights Comm’n, 2012 VT 88, ¶ 8 (quoting State v. Singer, 170 Vt. 346, 348,

749 A.2d 614, 615-16 (2000)); cf. 33 V.S.A. § 5291(c) (requiring that either disposition hearing

or hearing to review continued secure-facility placement be held within thirty-five days of

delinquency merits hearing, but providing no consequence for failure to do so).

       ¶ 13.   Although § 5291(b) is mandatory, the plain meaning of its language indicates that

it applies only to the particular delinquency petition before the court. See Doyle v. City of

Burlington, 2019 VT 66, ¶ 5, ___ Vt. ___, 219 A.3d 326 (“If the statute is unambiguous and its

words have plain meaning, we accept the plain meaning as the intent of the Legislature and our

inquiry proceeds no further.”). The case-specific nature of the statute is revealed by its language

referencing a timeline that applies when a juvenile is detained “for 45 days following the

preliminary hearing,” requiring review of the secure-facility placement “at the merits hearing,”

and mandating the consequence, if the timeline is not met, that “the court shall dismiss the petition

with prejudice.” 33 V.S.A. § 5291(b) (emphasis added). Use of the definite article as such

indicates that the statute concerns the particular preliminary and merits hearings in connection with

the particular petition in which the court has issued the secure-facility placement order.



                                                 5
       ¶ 14.   The triggering events for the forty-five-day statutory timeline to hold the pre-

disposition merits hearing with respect to the particular petition before the family division are both

placement at Woodside and the preliminary hearing resulting from that petition. Following a

disposition order, DCF has the sole authority to place a juvenile in its custody in a secure facility.

33 V.S.A. § 5291(e).      Thus, the forty-five-day timeline would not be triggered by a new

delinquency petition concerning a juvenile already being detained at a secure facility post-

disposition pursuant to an earlier petition. By the same token, it would make little sense for the

forty-five-day timeline to be triggered by a new petition concerning a juvenile already being

detained pre-disposition pursuant to an earlier petition.

       ¶ 15.   Here, the family division initially entered the Woodside placement order pursuant

to both the larceny and assault-and-robbery cases. But shortly thereafter the court granted the

State’s unopposed motion and vacated that order with respect to the assault-and-robbery case.

After the parties agreed to transfer that youthful-offender case to the family division as a

delinquency petition, there was no Woodside placement request or order pursuant to that petition

because A.A. had already been placed at Woodside pursuant to the larceny delinquency petition.

Hence, dismissal of the assault-and-robbery petition for not abiding by the forty-five-day timeline

would not have impacted A.A.’s placement status at Woodside—and thus would not have

furthered the Legislature’s policy underlying § 5291 of expediting delinquency proceedings when

juveniles are placed in secure facilities. It is unlikely that the Legislature intended such a result.

       ¶ 16.   A.A. asks us not to construe § 5291(b) narrowly, noting that this subsection is the

only one in the Juvenile Proceedings Act that mandates dismissal of a case for failure to follow

the statutory timeline set forth therein. We find this reasoning unconvincing. Indeed, because

§ 5291(b) sets forth the extreme remedy of dismissal that avoids reaching the merits of important

juvenile proceedings, we decline to apply a broad reading that ignores the plain language of the

subsection and does not further the subsection’s underlying legislative policy. A case-specific

                                                   6
interpretation is consistent with the legislative intent to minimize unnecessary juvenile detention

at a secure facility. The dismissal remedy provided in § 5291(b) is effective at removing juveniles

from detention when it applies to the docket in which the placement order was issued. Because

A.A. was not placed at Woodside in connection with the docket before us, the timeline in § 5291(b)

does not apply, and therefore there is no basis to grant the dismissal remedy A.A. seeks.

       Affirmed.

                                               FOR THE COURT:



                                               Chief Justice




                                                7